Citation Nr: 1048197	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 
1980 to April 1984.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

A personal hearing before a Veterans Law Judge at the RO had been 
scheduled for July 2007.  In a July 2007 letter, the Veteran 
withdrew his request for a hearing.  

This case was remanded by the Board in November 2007 for further 
development and is now ready for disposition.  


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury in service, and 
did not experience chronic low back symptoms in service.

2.  The Veteran did not experience continuous symptoms of low 
back disorder after service separation prior to a post-service 
September 1990 injury.  

3.  The current low back disorder is unrelated to service.  

4.  A chronic psychiatric disorder was not manifest during 
service; his current psychiatric disorder had onset after 1990.  

5.  The current psychiatric disorder is unrelated to service.  

6.  The current psychiatric disorder was not caused or 
permanently worsened in severity by a service-connected 
disability.  




CONCLUSIONS OF LAW

1.  The low back disorder was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.159, 3.303 (2010).

2.  A chronic psychiatric disorder was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.159, 3.303 (2010), 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original condition.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a non-service-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  As the Veteran filed his 
claim in December 2003, the amendment is not applicable to the 
current claim. 

Service Connection for a Low Back Disorder

The Veteran contends that his low back disability had onset 
during his active service.  The evidence shows that the Veteran 
did not sustain a low back injury in service, or chronic low back 
symptoms in service, although service treatment records reflect 
that the Veteran was treated several times for low back pain.  In 
December 1980 he reported low back pain and diarrhea of a few 
days duration.  He reported that he had a history of low back 
pain three years earlier.  Objectively, he had tenderness over 
the lower spine region and positive straight leg raising on both 
sides.  Assessment was low back pain.  A radiographic report of 
the lumbar spine from that month refers to a clinical history of 
low back pain.  The report indicates questionable spondylolysis 
at L5-S1.  

On March 11, 1981 during service the Veteran reported low back 
pain after lifting a manhole cover a few days earlier.  Another 
report from the same day documents his report that he felt pain 
when lifting his son.  He reported that it felt as though his 
guts were coming out during a bowel movement, and that it hurt to 
pass gas.  He reported that he had suffered back pain in the past 
but this pain had a new "pulling" aspect.  A genitor-urinary 
anomaly was found on examination and a hernia was suspected.  
Follow up found that there was no hernia present.  

On February 17, 1984, the Veteran underwent a medical examination 
for the purpose of separation from active service.  The report of 
that examination includes that clinical evaluation of his spine 
was normal.  Although the report notes several other physical 
problems, such as metatarsalgia of the left foot, there is no 
mention of a any low back symptoms.  In an associated report of 
medical history, the Veteran indicated that he did not then have 
nor had he previously had recurrent back pain.  Such evidence 
reflects the Veteran's lay history that the low back symptoms 
were not chronic in service, that he was not experiencing chronic 
low back symptoms at service separation. 

The next relevant service treatment note is a February 28, 1984 
consultation sheet to physical therapy in which a medical officer 
related that the Veteran complained that he had intermittent low 
back pain of twelve years duration with the current episode of 
several days duration.  The complaints and history, which the 
consulting examiner wrote as a purported provisional diagnosis, 
was chronic low back pain.  The Veteran had reported that he did 
not remember any injury onset.  Objective findings included a 
tender sacroiliac.  Assessment from the consultation was left 
anterior sacroiliac dysfunction.  A March 2, 1984 physical 
therapy note documented the Veteran's report of a 70 percent 
improvement following treatment.  He was discharged from physical 
therapy with instructions to include exercises.  Diagnosis was 
left anterior sacroiliac dysfunction.  

Of note is that in a March 1980 report of medical history for 
enlistment purposes, the Veteran indicated that he did not then 
have nor had ever had recurrent back pain.  His statement in 1984 
of intermittent back pain of 12 years duration is inconsistent 
with this earlier report.  That statement is also inconsistent 
with the Veteran's report in December 1980 that he had suffered 
low back pain three years earlier.  

Service treatment records indicate no more than that the Veteran 
had three short duration incidents of low back pain during 
service and a diagnosis of sacroiliac dysfunction.  

The Board also finds that the Veteran did not experience 
continuous symptoms of low back disorder after service separation 
prior to a post-service September 1990 injury.  The post-service 
evidence does not reflect low back symptomatology for many years 
following service discharge.  Even then, the symptomatology is 
attributed to a post-service work-related injury in September 
1990.  Consistent with the lay evidence, the medical evidence 
also does not reflect continuity of symptomatology of the low 
back since service, as evidenced by a history or complaints, and 
includes no evidence of treatment since service separation prior 
to September 1990.  

While there are records from October 1990 forward, the best 
explanation of the September 1990 injury is found in an April 
1993 letter from a chiropractor, "D.E.B.," D.C, addressed to an 
attorney.  Dr. D.E.B. explained that in September 1990 the 
Veteran was loading a roll of wire onto a forklift in his job at 
a public utility company when he felt a popping sensation and 
pain in his low back and that the pain increased over a short 
period of time.  He was seen at Hughston Clinic, treated by an 
orthopedist and eventually underwent fusion at the L5-S1 levels.  

Significantly, Dr. D.E.B. remarked that the Veteran denied having 
had any low back problems prior to the September 1990 injury.  
Dr. D.E.B. also recorded the Veteran's history of a temporary 
increase in pain in the lumbar region following a post-service 
June 1992 motor vehicle collision.  Dr. D.E.B. diagnosed lumbar 
facet syndrome and lumbar spasms, but did not mention the 
Veteran's military service or relate the current diagnosis to 
service.  

October 1990 to 1993 post-service treatment notes from Hughston 
Orthopaedic Clinic are consistent with the information provided 
by Dr. D.E.B.  The earliest record, from October 1990, includes a 
review of x-rays and impression, rendered by "M.E.B.," M.D., of 
sciatica with findings suspicious of an L5 radiculopathy (and to 
rule out herniated nucleus pulposus) and spondylolysis with 
possible minimal spondylolisthesis of the L5, S1 level, described 
by the physician as "an old finding but this accident might 
possibly caused it to become symptomatic."  In the narrative 
description of Dr. M.E.B.'s note, he wrote that the Veteran "has 
what appears to be a bilateral pars defect at L,5-S,1 with 
perhaps a very minimal spondylolisthesis."  Later that month the 
Veteran was admitted to a medical center for diagnostic studies.  
The impression was low back and left leg pain of unknown 
etiology.  The physician wrote that the Veteran had spondylolysis 
that was not significantly symptomatic.  

In a May 1991 note, Dr. M.E.B. reported that assignment of 
disability was difficult.  He referred to the spondylolysis but 
stated that he had not conclusively proven that it was 
symptomatic.  He estimated that the Veteran would have some 
impairment based on chronic lumbosacral strain with dysfunction 
in a spine with a spondylolysis.  

In February 1992, the Veteran underwent a hemilaminectomy, nerve 
root exploration, and fusion of L5-S1.  Diagnosis was 
spondylolysis L5-S1.  

July 1992 notes document that the Veteran was in for follow up of 
his low back problem and had been involved in a motor vehicle 
accident the previous month, resulting in neck symptoms.  As to 
his low back, the clinician stated that he did not think the 
accident caused any new or additional problems.  

The earliest post-service mention of the Veteran's military 
service is found in notes from "C.C.W.," Ph.D., a clinical 
psychologist who evaluated and treated him in 1992-93.  A history 
is included noting that the Veteran was trained as a power line 
specialist during service and that after discharge he worked as a 
warehouseman, then as a watchman, then for an electrical 
contractor, and finally was hired by a public utility company in 
1985 as a lineman's assistant..  Dr. C.C.W. reported the 
Veteran's 1990 injury and subsequent treatment and symptoms 
involving his low back.  

None of the notes from Hughston Orthopaedic Clinic or the 
chiropractor mention the Veteran's military service or that he 
had symptoms prior to the September 1990 work injury.  Dr. 
C.C.W.'s notes refer to his work history, including his service, 
but do not mention low back symptoms prior to the 1990 injury.  
Therefore, the medical evidence does not reflect continuity of 
symptomatology since service but rather tends to show that the 
Veteran's first post service symptoms occurred following the 1990 
injury.  

In this decision, the Board has considered the lay evidence as it 
pertains to the issue.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the Trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In a statement dated in November 2003, the Veteran asserted that 
he continued to have problems with his back after the in-service 
symptoms and that his back grew weaker.  This assertion of 
continuity of symptomatology must be considered along with the 
other evidence of record.  The Board finds that the Veteran's 
more recently reported history of continued symptoms of low back 
pain since active service is inconsistent with, and outweighed 
by, the other lay and medical evidence of record.  

Importantly,  Dr. D.E.B. reported in the April 1993 letter that 
the Veteran denied having any low back problems prior to 
September 1990.  Clearly, the Veteran's December 2003 assertion 
is inconsistent with this earlier report.  As between the two 
statements, the Board finds the earlier statement to be more 
probative of whether the Veteran had symptoms between his 
separation from active service and the 1990 injury.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

This determination the Board makes based on several facts.  
First, the statement was made more contemporaneous to service so 
one would expect the Veteran's memory of what he had experienced 
since service to be more accurate.  

Second, the earlier statement is more consistent with the other 
evidence of record.  There are no reports dated between 1984 and 
1990 of any symptoms involving his back.  The report from the 
psychologist also is telling.  Dr. C.C.W. noted the Veteran's 
work history from service to his 1990 injury without any comment 
that he had suffered from back symptoms prior to the 1990 injury.  

Third, when the Veteran sought to establish medical care 
following the 1990 accident, he did not report symptomatology 
continuous since service, that he had symptoms of longstanding 
duration, or even that he had symptoms during service.  The Board 
would expect that if he did have such continuity of symptoms, he 
would have mentioned in the context of treatment.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

Additionally, evidence shows that the Veteran is not a reliable 
historian when it comes to history of symptoms.  The first 
evidence of this is in his service treatment records.  A March 
1980 report of medical examination for enlistment purposes 
includes a normal clinical evaluation of the Veteran's spine.  In 
an associated report of medical history he indicated that he did 
not then have nor had ever had recurrent low back pain.  Yet, he 
reported in February 1984 that he had intermittent back pain of 
twelve years duration.  

Finally, the Veteran did not report to anyone that he had 
longstanding symptoms until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

In summary, the Board finds that the Veteran's report of 
continuity of symptoms of a low back disorder since service are 
not credible and, therefore, assigns those statements no 
probative weight.  The Board has weighed the Veteran's statements 
as to continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than the 
reports following his post-service 1990 injury, the treatment 
history since that injury, and the absence of any complaints with 
regard to his back between separation from service and the 1990 
post-service injury.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.  

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence shows that the Veteran's low 
back disorder is not related to active duty, despite his 
contentions to the contrary.  
	
The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed low back disorder and 
active duty service.  He stated in his July 2004 notice of 
disagreement that an initial in-service injury of his back 
permanently weakened his back and made him susceptible to future 
injury.  Those statements the Board finds not to be competent 
evidence of a nexus between his back condition during service and 
the back disorder from which he has suffered during the course of 
his claim and appeal.  This conclusion the Board arrives at 
because the question of whether the incident during service of 
the Veteran picking up a manhole cover and/or his son permanently 
weakened his back and made him susceptible to future injury is an 
opinion that requires medical expertise, and the Veteran has not 
demonstrated that he has such expertise.  While the Veteran is 
competent to report and testify as to low back symptoms that he 
experiences at any time, he is not competent to offer an opinion 
on the medically complex question of whether his current low back 
disability is related to service.

This is not to say that a non-expert may never provide a 
probative nexus opinion.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent 
medical evidence is necessarily required when the determinative 
issue is medical diagnosis or etiology).  Whether a layperson is 
competent to provide an opinion as to the etiology of a condition 
depends on the facts of the particular case.  In Davidson, the 
Court of Appeals for the Federal Circuit (Federal Circuit) drew 
from Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
to support its holding.  Id.  In Jandreau the Federal Circuit 
indicated that the complexity of a medical question is 
significant in determining whether a layperson's opinion is 
competent evidence.  Jandreau,  492 F.3d 1372, at 1377 
(explaining in footnote 4 that layperson would be competent to 
identify a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical question 
such as a form of cancer).  Additionally the Federal Circuit 
noted that "lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Id.  

Whether an injury in service permanently weakened the Veteran's 
back or made him more susceptible to future injury is not a 
simple question or one that can be answered by observation of the 
five senses.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, whether 
any injury during service permanently weakened his back and made 
him susceptible to future injury is not a determination which a 
lay person is competent to make.  

Pursuant to the Board's November 2007 Remand, the Veteran 
underwent a VA compensation and pension (C&P) examination of his 
spine in December 2008.  The examiner indicated that he had 
examined the Veteran's Computerized Patient Records System (CPRS) 
records and his claims file, including his service treatment 
records.  He recounted an accurate relevant history of the 
Veteran's service and post-service complaints and treatment 
regarding his low back.  

The examiner noted that during the examination the Veteran 
reported that the original trauma to his back occurred during 
service, but he also noted that this was not supported by 
evidence in the service treatment records or claims file.  

Results of physical examination are well documented in the 
report.  With regard to neurological examination the examiner 
noted that sensory examination of all extremities was unreliable.  
He commented that the Veteran's reported decreased sensation in 
the left lower extremity did not conform to any dermatonal 
pattern.  

Diagnosis was status post L5-S1 fusion and left L5-S1 nerve root 
exploration for L5-S1 spondylolisthesis.  The examiner opined 
that the Veteran's low back disability was not caused by his 
service.  He explained that there was no present evidence for 
left sacroiliac joint pathology related to the left sacroiliac 
dysfunction reported as having occurred in February 1984.  He 
also stated that there was no objective evidence for any of the 
Veteran's lumbar complaints being caused by his service.  

It has not been ignored by the Board that in the post 1990 injury 
treatment records Dr. M.E.B. referred to an old finding of 
spondylolysis and spondylolistheis and considered whether his 
1990 injury had caused the condition to be symptomatic but never 
concluded that these conditions were symptomatic.  Dr. M.E.B.'s 
statements and the December 1980 radiographic report in the 
service treatment records, which indicated questionable 
spondylolysis at L5-S1, were in the claims file reviewed by the 
physician prior to the rendering of his opinion in December 2008.  
In the December 2008 report, the examiner's diagnosis of the 
Veteran's disability however did not include spondylolysis.  He 
diagnosed spondylolisthesis and specifically opined that the 
condition from which the Veteran suffers was not caused by an 
event during his service.  He also specifically indicated that 
the Veteran does not have the sacroiliac dysfunction from which 
he suffered during service.  Dr. M.E.B.'s statements and the 
December 1980 radiographic report therefore do not support a 
grant of service connection for the disability from which the 
Veteran has suffered during the course of his claim and appeal 
because this evidence has been considered by a medical 
professional and the resultant opinion was that the Veteran's low 
back disability is not related to his service.  There is no 
competent medical opinion to the contrary.  
	
In an April 2010 written argument, the Veteran's representative 
referred to the Board's November 2007 Remand, and stated as 
follows:  

The remand orders state the AMC must obtain 
the veteran's medical records first, and 
then schedule him for the examinations.  
Instead the veteran was scheduled for 
examinations and then the medical records 
were obtained.  This is a Stegall 
violation.  These medical records could 
have changed the examiner's opinion had he 
had time to review them.  Therefore the 
Board must remand this claim to allow the 
examiners the opportunity to alter their 
opinions.  

While the Board has considered this argument, it nevertheless 
must conclude that there has been no Stegall violation in this 
case and, more importantly, that the examination and opinion are 
adequate.  

A remand by the Board confers on the claimant a right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Contrary to what the representative has stated, 
the Board did not specify that the Appeals Management Center 
(AMC) must obtain the medical records first and then schedule the 
examination.  Rather, the Board's first numbered instruction was 
to obtain VA outpatient treatment records from January 2005 to 
the present, and in its second numbered instruction the Board 
directed the RO/AMC to schedule appropriate examinations.  As 
both were accomplished, without instructions requiring one action 
before the other, there is no technical Stegall violation.   

	Nor was the examination of the Veteran's low back inadequate for 
lack of the records being associated with the claims file at the 
time when the examiner reviewed the file.  What is important is 
whether the records which were later added to the file contained 
evidence not only relevant to the determinative question in this 
case but also evidence which did not merely reflect that which 
the examiner was already aware of through the evidence he did 
review, including the Veteran's statements.  That question is not 
whether the Veteran has low back or psychiatric disabilities, but 
whether those disabilities are related to his active service.  
The records added to the file after the examination was conducted 
provide evidence only that the Veteran has low back pain and that 
he reports injuring his back during service and in 1990.  Both of 
these facts were before the examiner when he rendered his 
opinion.  None of the records added to the file after the 
examination provide additional evidence pertinent to whether the 
Veteran's low back disability is related to service.  
	
	The VA examiner reviewed the Veteran's medical history, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's relevant past medical history or that he 
misstated any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  The Board finds that the examiner 
relied on all of the relevant facts in the Veteran's medical 
history and considered his lay statements and that there are not 
additional facts now documented in the claims file, relevant to 
the opinions rendered.  Hence, the Board concludes that the 
examination and opinion rendered are adequate.  
	
	Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  There is no nexus evidence to the 
contrary that is both competent and credible.  In summary, the 
Board finds the preponderance of evidence in this case to be 
against a grant of service connection for a low back disorder ; 
therefore, There is no reasonable doubt to be resolved, and the 
appeal as to this issue must be denied.  .  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Service Connection for a Psychiatric Disorder

In his claim for service connection for a psychiatric disorder, 
the Veteran reported that he was undergoing treatment for 
depression, anemia, hepatitis C, and arthritis, and that 
physicians had indicated to him that depression is a common 
secondary condition for hepatitis C.  In his July 2004 notice of 
disagreement with the RO decision, the Veteran contended that his 
depression was secondary to his low back disorder.  

Service treatment records reflect that the Veteran was found to 
have misused marijuana in August 1982, while November 1982 and 
February 1983 drug rehabilitation committee meeting notes 
document that the Veteran had entered and completed treatment.  A 
November 1983 note documents that the Veteran complained of 
experiencing a multitude of personal problems and was under 
considerable stress due to these problems.  A few days later he 
was seen by a clinical social worker presenting with marital 
conflict and financial, job related, and family problems.  He 
felt that his marital problems were contributing to his 
depression and downward trend.  He reported difficulty with his 
temper, somatic complaints, and increase in alcohol intake.  
Treatment prescription was marital therapy and referral for 
parenting classes.  

The February 1984 report of separation medical examination 
includes that the Veteran had a normal clinical psychiatric 
evaluation.  A note documenting his relevant medical history 
includes that he stated that he had personal and job related 
problems.  In an associated report of medical history the Veteran 
indicated that he either then had or had previously had 
depression or excessive worry.  These records do not show that a 
chronic psychiatric disorder was noted during service.  

Next, post-service the first evidence relevant to the Veteran's 
mental health is found in the 1992-93 clinical psychology 
treatment notes from Dr. C.C.W.  Dr. C.C.W. stated that there was 
considerable psychological overlay attendant to his low back 
problems.  Essentially this amounted to distress, anger, and 
irritability with his situation and limitations.  Dr. C.C.W. 
predicted increased depression.  There is no mention of his 
military service having contributed either to his back injury or 
to his psychological symptoms.  There is no mention that his 
psychological symptoms had been present prior the 1990 back 
injury.  

The next relevant evidence are records of post-service treatment 
by a VA psychiatrist.  In a September 2004 note the psychiatrist 
noted that the Veteran had become depressed after learning that 
diagnostic tests revealed that his back was in bad shape.  In a 
December 2004 note, the psychiatrist stated that the Veteran 
first developed depression as a result of treatment for hepatitis 
C.  As to a work history she stated that he had a back injury in 
1992 but went back to work for another 10 years until he was 
reinjured in 2002.  She also reported that the Veteran had been 
in school working on a degree until treatment for his hepatitis C 
interfered with his memory and concentration, resulting in his 
dropping out of school. By January 2005 his diagnosis was 
adjustment disorder secondary to homelessness, financial 
problems, chronic illnesses, and nicotine and cannabis 
dependence.  

The earliest mention of psychiatric symptoms after service are 
those referred to in Dr. C.C.W.'s notes from 1992 and were 
connected to the 1990 work injury.  Therefore, the medical 
evidence does not reflect continuity of symptomatology of a 
psychiatric disorder since service.  

In December 2008, the Veteran underwent a VA C&P mental disorders 
examination.  The examiner indicated that she had reviewed the 
claims file and recounted an accurate relevant history.  
Diagnosis was adjustment disorder with depressed mood ; cannabis 
abuse.  

The December 2008 VA examiner provided a medical opinion that the 
Veteran's psychiatric disability was unrelated to his service, 
including his reports of depression during service.  She 
explained that his service records indicate a history of 
marijuana misuse and drug rehabilitation and one session related 
to home situational problems with increased alcohol use, somatic 
complaints, stress, and irritability, but that there is no 
objective evidence that he had a chronic condition of depression.  
She noted that the first documentation of depression were the 
1992 notes and that his condition at that time was unrelated to 
what was noted in the service treatment records.  

Additionally, the December 2008 VA examiner also provided a 
medical opinion that the Veteran's psychiatric disability was not 
caused by, a result of, or aggravated by his service connected 
disability.  She explained that he had a history of reactive 
depression due to multiple situations including homelessness, 
financial problems, chronic pain, and illness but there was no 
objective evidence of a direct link of causation by or 
aggravation as far as his depressed mood and service connected 
disabilities.   
	
	Again, the Board has considered the April 2010 contention 
provided by the Veteran's representative that report is 
inadequate because treatment records were added to the claims 
file after the examination.  A review of those added records 
shows that the records did not contain additional relevant 
evidence.  For example, the Veteran complained of depression due 
to pain in October 2006, but the VA examiner considered his 
statement that he attributed his depression to pain in rendering 
her opinion.  The records added to the file contain no reports by 
the Veteran or others of psychiatric symptoms attributed to the 
Veteran's service connected disabilities of costochondritis, 
residuals of a left foot fracture, and epididymaorchitis.  
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the relevant 
medical history, interviewed the Veteran, and conducted a 
psychological examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Moreover, there 
is no contradicting expert evidence of record.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.  
	
	Of note is that the Veteran has attributed his depression to 
disability resulting from his back disorder and hepatitis C.  
Service connection has been denied for hepatitis C and his back 
disorder.  Those disabilities are therefore not service-connected 
and do not support secondary service connection for his 
psychiatric disorder.  Although service connection has been 
established for residuals of a left foot fracture, 
epididymaorchitis, and costochondritis, he has specifically 
asserted that his results from his hepatitis C and his back 
disorder and as never asserted that he was depressed due to the 
disabilities for which service connection has been established.  
Nor do the treatment records show that he has ever reported 
depression associated with these service-connected disabilities.  
Moreover, the examiner specifically addressed his depression and 
provided a reasoned opinion that it was not related to any of his 
service-connected conditions. The Board thus finds that the 
preponderance of the evidence is against a grant of service 
connection for a psychiatric disorder on a secondary basis.
	 
	In summary, the Board finds the preponderance of evidence in this 
case to be against a grant of service connection for a 
psychiatric disorder; therefore, there is no reasonable doubt to 
be resolved, and the appeal as to this issue must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
	
Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in December 2003 and December 2007 that fully 
addressed all notice elements.  The December 2003 letter was sent 
prior to the initial RO decision in this matter.  That letter 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that the 
VCAA notification requirements, other than notice with regard to 
assignment of disability ratings and effective dates, have been 
satisfied as to both timing and content.  An additional letter, 
similar to the December 2003 letter, was sent in January 2005.  

With respect to the Dingess requirements, in December 2007, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  Although that letter did not precede the initial 
adjudication of the claims by the RO, this timing error is 
harmless error because service connection is denied and no 
effective date or disability rating will be assigned.  For these 
reasons, the Board finds that adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board, and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available 
records and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  First, the RO has 
obtained VA outpatient treatment records.  Further, the Veteran 
has submitted private treatment records.  

There are references in the claims file indicating that the 
Veteran was granted Social Security Administration (SSA) 
disability benefits.  In November 2005, he stated that he worked 
until 2002 and then, following back surgery, he was unable to 
work.  Under the facts of this case, there is no reasonable 
possibility that SSA disability records would substantiate the 
Veteran's claims.  He has asserted that he began receiving SSA 
disability benefits prior to several 2005 motor vehicle accidents 
but in 2006 he stated that he just began receiving SSA benefits.  
In either case, there is no reason that the SSA would distinguish 
between onset of a back disability or depression in 1984 as 
opposed to 1990.  This is the only determination that matters in 
the instant case.  As there is no reasonable possibility that SSA 
disability records would substantiate the Veteran's claims, VA 
has no duty to obtain the records.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim / claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim / claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.  

Service connection for a psychiatric disorder is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


